Citation Nr: 0313591	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  96-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to service-connected bilateral knee 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel






INTRODUCTION


The veteran served on active duty from August 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).

Received apparently in September 2002 was the veteran's claim 
for a total rating for compensation purposes based on 
individual unemployability.  This issue is referred to the RO 
for appropriate action. 


REMAND

In August 2002, the Board informed the appellant of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that empowered the Board 
to both issue written notification of the VCAA to veterans 
and to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the claimant or 
his or her representative.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  


In July 2002, the Board deferred adjudication of the issue 
concerning service connection for an acquired psychiatric 
disorder as secondary to service-connected bilateral knee 
disabilities pending additional development of the claim 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which included 
notifying the veteran of the VCAA and obtaining additional 
examination and opinion.  In November 2002 the Board informed 
the appellant of the provisions of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A, 5107 (West 
2002).  However, the United States Court of Appeals for the 
Federal Circuit recently invalidated the regulations that 
empowered the Board to both issue written notification of the 
VCAA to veterans and to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the claimant or his or her representative.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, the United States Court of Appeals for 
Veterans Claims has held that when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or is the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability, and no more, over and above the degree 
of disability existing prior to the aggravation. Allen v. 
Brown, 7 Vet. App. at 448.   The VA examination conducted in 
January 2001 did not indicate whether the service bilateral 
knee disorders were aggravating the veteran's psychiatric 
disorder.  As such, the Board is of the opinion that a 
current examination is warranted.  

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a psychiatrist in order to determine the 
nature, etiology and severity of any 
psychiatric illness.  The examination 
should include all necessary specialized 
examinations, tests and studies.  The 
examiner should review the veteran's 
claims, including previous VA psychiatric 
examination reports, particularly reports 
of a July 1997 VA examination for PTSD, 
and of a January 2001 VA mental disorders 
examination.  If an acquired psychiatric 
disorder is diagnosed, request the 
examiner to render an opinion as to 
whether it is as likely as not that any 
acquired psychiatric disorder diagnosed 
was caused or is aggravated by the 
veteran's service connected bilateral 
knee disabilities.  See Allen v. Brown, 7 
Vet. App. 430 (1995).  A complete 
rational for any opinion expressed should 
be included in the report.  Send the 
claims folder to the examiner for review.

3.  Thereafter, the RO should 
readjudicate the issue on appeal, to 
include consideration of all additional 
evidence received since the most recent 
supplemental statement of the case.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




